DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an image processing section configured to”, “an inspection target specifying section configured”, “an inspection executing section configured to”, and “an inspection conditions specifying section configured to” in claims 18-33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 18-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2016/0100089 A1 by Nozawa (hereinafter Nozawa).

Regarding Claim 18, Nozawa teaches a transfer state inspection system (Fig. 1-3, Abstract) comprising: 
a camera configured to capture a transfer state of a transfer material of any of solder, flux, conductive paste, or adhesive transferred to multiple terminals on a lower surface of an electronic component (Abstract, Par. [0008, 0026]); 
an image processing section configured to process an image captured by the camera to recognize the transfer state of the transfer material such that the transfer state inspection system inspects the transfer state of the transfer material based on a recognition result of the image processing section (Abstract, Par. [0001-0003, 0029]); 
an inspection target specifying section configured to specify whether inspection is necessary for at least a portion of the terminals among the multiple terminals on the lower surface of the electronic component via an operation from an operator or a production program (Par. [0002, 0014, 0027, 0029, 0039, 0043-0044, 0048-0049-0050]); and 
(Par. [0002, 0027, 0029, 0039, 0048-0049-0050]).

Regarding Claim 19, Nozawa teaches wherein
the inspection target specifying section is configured to specify whether inspection is necessary for each of the terminals (Par. [0002, 0027, 0029, 0039, 0048-0049-0050]).
Regarding Claim 20, Nozawa teaches wherein
the inspection target specifying section is configured to collectively specify whether inspection is necessary for a predetermined terminal element or each terminal element with a defined terminal arrangement based on a shape, size, and pitch of the terminals (Par. [0002, 0027, 0029, 0039, 0048-0049-0050]).
Regarding Claim 21, Nozawa teaches wherein
the inspection target specifying section is configured to collectively specify whether inspection is necessary for a predetermined terminal group or each terminal group classified by the shape and size of the terminal (Par. [0002, 0027, 0029, 0039, 0048-0049-0050], implicitly teaches size. Also see Fig. 1 @ 20).
Regarding Claim 22, Nozawa teaches wherein
(Par. [0002, 0027, 0029, 0039, 0048-0049-0050], implicitly teaches size. Also see Fig. 1 @ 20).
Regarding Claim 23, Nozawa teaches wherein the inspection target specifying section is configured to specify that inspection is necessary for terminals for which whether inspection is necessary has not been specified by operation of an operator or the production program (Par. [0002, 0014, 0027, 0029, 0039, 0043-0044, 0048-0049-0050]).
Regarding Claim 24, Nozawa teaches wherein the image processing section is configured to, similar to terminals for which the transfer state of the transfer material is inspected (Abstract), recognize a position of each terminal for which the transfer state of the transfer material is not inspected, and use the recognized position for determining a mounting position (Par. [0002-0003]: component mounter thus teaches determining a mounting position. Also see Fig. 1-3, Par. [0026, 0028]).
Regarding Claim 25, Nozawa teaches a transfer state inspection system (See Claim 18 rejection) comprising:
a camera configured to capture a transfer state of a transfer material of any of solder, flux, conductive paste, or adhesive transferred to multiple terminals on a lower surface of an electronic component (See Claim 18 rejection);
an image processing section configured to process an image captured by the camera to recognize a transfer state of the transfer material such that the transfer state (See Claim 18 rejection);
an inspection conditions specifying section configured to specify inspection conditions used for inspecting the transfer state of the transfer material for at least a portion of the terminals among the multiple terminals on the lower surface of the electronic component via an operation from an operator or a production program (Par. [0002, 0014, 0027, 0029, 0039, 0043-0044, 0048-0049-0050]); and
an inspection executing section configured to, when inspecting the transfer state of the transfer material for the multiple terminals on the lower surface of the electronic component, inspect the transfer state of the transfer material under the inspection conditions specified for the specified terminals by the inspection conditions specifying section (Par. [0002, 0027, 0029, 0039, 0048-0049-0050]).
Regarding Claim 26, Nozawa teaches wherein
the inspection conditions specifying section is configured to specify the inspection
conditions for each of the terminals (Par. [0002, 0014, 0027, 0029, 0039, 0043-0044, 0048-0049-0050]).
Regarding Claim 27, Nozawa teaches wherein
the inspection conditions specifying section is configured to collectively specify the inspection conditions for a predetermined terminal element or each terminal element with (Par. [0002, 0014, 0027, 0029, 0039, 0043-0044, 0048-0049-0050]).
Regarding Claim 28, Nozawa teaches wherein
the inspection conditions specifying section is configured to collectively specify the inspection conditions for a predetermined element group or each terminal group classified by the shape and size of the terminal (Par. [0002, 0014, 0027, 0029, 0039, 0043-0044, 0048-0049-0050]).
Regarding Claim 29, Nozawa teaches wherein
the inspection conditions specifying section is configured to collectively specify the inspection conditions for each size of terminal or for terminals within a predetermined size range (Par. [0002, 0027, 0029, 0039, 0048-0049-0050], implicitly teaches size. Also see Fig. 1 @ 20).
Regarding Claim 30, Nozawa teaches wherein the inspection conditions that may be specified by the inspection conditions specifying section are a threshold value that determines whether the transfer state of the transfer material is good (Abstract, Par. [0002, 0029, 0048]).
Regarding Claim 31, Nozawa teaches wherein the inspection conditions that may be specified by the inspection conditions specifying section are image processing conditions used by the image processing section (Abstract, Par. [0002, 0029, 0048-0049]).
Regarding Claim 32, Nozawa teaches wherein the inspection conditions that may be specified by the inspection conditions specifying section are at least one of imaging conditions or lighting conditions of the camera (Abstract, Par. [0005, 0008]), and
the image processing section is configured to capture an image of the lower surface of the electronic component for each of the inspection conditions, process that image, and recognize the transfer state of the transfer material of the terminals to be inspected under those inspection conditions (Abstract, Par. [0005, 0008]).
Regarding Claim 33, Nozawa teaches wherein
the inspection conditions specifying section is configured to specify predetermined inspection conditions that are set in advance for terminals for which inspection conditions have not been specified by operation of an operator or the production program (Abstract, Par. [0005, 0008-0010, 0035, 0051]).
Regarding Claim 34, Nozawa teaches a component mounter (Fig. 1 @ 11, Par. [0022-0023) comprising:
a transfer tank (Fig. 1 @ 14, Par. [0023]) configured to accommodate a transfer material that is any of solder, flux, conductive paste, or adhesive (Par. [0001]), the component mounter (Fig. 1 @ 11, Par. [0023]) being configured to immerse multiple terminals provided on a lower surface of an electronic component held by a suction nozzle in the transfer material in the transfer tank to transfer the transfer material onto the multiple terminals (Fig. 1, Par. [0025]); and
(See Claim 18 rejection), wherein
the camera is a component imaging camera used for imaging from below the electronic component held by the suction nozzle (Abstract, Par. [0001]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of a transfer state inspection.
JP2008216140A by MITSUTAKA et al.

US Patent No. 5761337 by Nishimura et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMIL AHMED/Primary Examiner, Art Unit 2886